Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,5,8,10,12,15,17,19,22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0031711 A1) in view of Fusi (US 2018/0157971 A1).

As per claim 1, Wu teaches An apparatus to optimize a workflow, the apparatus comprising:
 an intent determiner to determine an objective of a user input, the objective indicating a task to be executed in an infrastructure; (Wu Fig 5 Blocks 502 (Obtaining user inputs with respect to a user's intention. that may be fulfilled by using one or more a:pps), 504 (Determining the user intention based on the user inputs)  and 506 (Separating the user intention into a plurality of tasks))
a configuration composer to compose a plurality of workflows based on the determined objective; (Wu [0041] Although the plurality of tasks are pre-defined, no particular order or sequence may be defined regarding the plurality of tasks. Thus, there may be multiple task sequences to fulfill each intention. That is, the plurality of tasks may implement multiple task sequences [plurality of workflows]).
Wu does not teach a model executor to execute a machine learning model to create a confidence score relating to the plurality of workflows and a workflow selector to select at least one of the plurality of workflows for execution in the infrastructure, the selection of the at least one of the plurality of workflows based on the confidence score.
However, Fusi teaches a model executor to execute a machine learning model to create a confidence score relating to the plurality of workflows; (Fusi Fig 3 Block 302 (Receive at least two workflows that each include a preprocessing method, a machine learning model, and at least one parameter for the machine learning model or the preprocessing method) and [0061] At 310, for each workflow applied to a data set, a workflow performance metric is recorded in a corresponding cell of the generated matrix.  For example, the matrix generation module 212 records workflow performance metrics in the unpopulated matrix 106 to produce the populated matrix 110.  In implementations, the workflow performance metrics are recorded by the matrix generation module 212 in the workflow performance matrix 214.  The recorded performance metric [confidence score] for a workflow 102 may be any quantifiable measure of a workflow's performance when applied to a data set 104, such as the workflow's accuracy stated in terms of an accuracy, an area under a receiver operating 

The examiner is interpreting this “confidence score” based on broadest reasonable interpretation standards and also according to paragraph 128 of the specification ([0128] confidence score relating to the plurality of workflows, and means for selecting at least one of the plurality of workflows for execution in the infrastructure, the selection of the at least one of the plurality of workflows based on the confidence score). In the absence of a definition, the examiner will take this to be the confidence in being able to meet the objective. In the context of Fusi, this is taken to be “performance metric”.

Fusi also teaches a workflow selector to select at least one of the plurality of workflows for execution in the infrastructure, the selection of the at least one of the plurality of workflows based on the confidence score. (Fusi [0063] At 314, an optimum workflow for a new data set is determined using the calculated low-rank decomposition of the matrix.  For example, the matrix factorization module 216 determines an optimum workflow 118 for the new data set 116 using the low-rank decomposition by identifying the optimum workflow from a predicted performance 114 of the multiple workflows 102 being applied to the new data set.  In implementations, the matrix factorization module 216 determines the optimum workflow 220 for the new data set 218.  The new data set may be a data set from the received data sets 104 or may be a data set not included in the received data sets.  The optimum workflow 220 is 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Fusi with the system of Wu to execute a machine learning model. One having ordinary skill in the art would have been motivated to use Fusi into the system of Wu for the purpose of applying machine learning to produce optimal workflows (Fusi paragraph 01). 

As per claim 3, Fusi teaches the confidence score includes a plurality of confidence scores corresponding to the plurality of workflows, respectively. (Fusi [0015] The workflow performance metric may be any suitable measure of the workflow's performance, such as an accuracy, a measure of accuracy stated as an area under a receiver operating characteristic curve (AUROC or AUCROC) [0061] At 310, for each workflow applied to a data set, a workflow performance metric is recorded in a corresponding cell of the generated matrix.  For example, the matrix generation module 212 records workflow performance metrics in the unpopulated matrix 106 to produce the populated matrix 110)

As per claim 5, Fusi teaches a confidence determiner to determine a confidence level of the plurality of workflows in response to the confidence score being created by the model executor. (Fusi [0061] At 310, for each workflow applied 

As to claims 8, 15 and 22, they are rejected based on the same reason as claim 1.

As to claims 10, 17 and 24, they are rejected based on the same reason as claim 3.
As to claims 12, 19, they are rejected based on the same reason as claim 5.


Claims 2,9,16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0031711 A1) in view of Fusi (US 2018/0157971 A1) in further view Badhwar (US 2019/0378052 A1).

the plurality of workflows composed by the configuration composer include possible configurations to execute the objective.
However, Badhwar teaches the plurality of workflows composed by the configuration composer include possible configurations to execute the objective. (Badhwar [0044] The manager executes the workflow 400 using the possible configurations and tracks each experiment as described above)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Badhware with the system of Wu and Fusi to include possible configurations for executing the objective. One having ordinary skill in the art would have been motivated to use Badhware into the system of Wu and Fusi for the purpose of identifying optimal parameters for the workflow (Badhwar paragraph 12) 

As to claims 9, 16 and 23, they are rejected based on the same reason as claim 2.

Claims 4,6,11,13,18,20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0031711 A1) in view of Fusi (US 2018/0157971 A1) in further view of Khanna (US 2019/0306045 A1).

the plurality of confidence scores indicate a respective confidence level of the plurality of workflows based on the infrastructure.
However, Khanna teaches the plurality of confidence scores indicate a respective confidence level of the plurality of workflows based on the infrastructure. (Khanna [0038] At step 306, based on the ability and the confidence score, the orchestration workflow may be executed on the plurality of end-point computing devices 205.  As it may be appreciated by those skilled in the art, if the predicted ability and the confidence score indicates a relatively high possibility of completing an execution of the requested orchestration workflow, the execution of the orchestration workflow may be effected.  However, if the predicted ability and the confidence score indicates a relatively low possibility of completing the execution of the orchestration workflow, then the user may be apprised about it.  By way of an example, the user may be presented on a display screen the various possible outcomes of executing the orchestration workflow and the estimated time of completion of the workflow execution based on the predicted ability and the confidence score.  Further, the user may be presented other information, such as current availability and capacity of the plurality of end-point computing devices 205, such as end-point computing device (1) to (N) serviced by end-point resource provider-1 306(1) to N 306(N), respectively, and the various tools implementing the plurality of end-point computing devices 205, such as IPAM, DNS, Hypervisor, Backup, Storage etc. Further, the user may be presented recent trends of workflow execution (for example, percentage success rate of workflow execution) over a week, month of year.  Further, if one or more IT components 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Khanna with the system of Wu and Fusi to calculate the confidence level based on infrastructure. One having ordinary skill in the art would have been motivated to use Khanna into the system of Wu and Fusi for the purpose of performing intelligent orchestration within a hybrid cloud environment (Khanna paragraph 01). 

The examiner is interpreting the term “infrastructure” under broadest reasonable interpretation standard to included end-point computing device and their availability in the context of executing a workflow.

As per claim 6, Wu and Fusi do not teach the confidence score is based on a context of the infrastructure.
the confidence score is based on a context of the infrastructure.  (Khanna [0038] At step 306, based on the ability and the confidence score, the orchestration workflow may be executed on the plurality of end-point computing devices 205.  As it may be appreciated by those skilled in the art, if the predicted ability and the confidence score indicates a relatively high possibility of completing an execution of the requested orchestration workflow, the execution of the orchestration workflow may be effected.  However, if the predicted ability and the confidence score indicates a relatively low possibility of completing the execution of the orchestration workflow, then the user may be apprised about it.  By way of an example, the user may be presented on a display screen the various possible outcomes of executing the orchestration workflow and the estimated time of completion of the workflow execution based on the predicted ability and the confidence score.  Further, the user may be presented other information, such as current availability and capacity of the plurality of end-point computing devices 205, such as end-point computing device (1) to (N) serviced by end-point resource provider-1 306(1) to N 306(N), respectively, and the various tools implementing the plurality of end-point computing devices 205, such as IPAM, DNS, Hypervisor, Backup, Storage etc. Further, the user may be presented recent trends of workflow execution (for example, percentage success rate of workflow execution) over a week, month of year.  Further, if one or more IT components required in the workflow execution is not available due to experiencing downtime, volatility, or capacity-constraints, the user may be provided suggestions for alternate configurations for the unavailable IT elements.  Further, the user may be suggested specific changes to ensure success in the execution of the requested workflow.  

The examiner is interpreting the term “infrastructure context” under broadest reasonable interpretation standard to include end-point computing device and their availability in the context of executing a workflow. This is consistent with paragraph 36 of the specification ([0036] Therefore, the optimized workflow 134 is altered based on current knowledge (e.g., the current context) and a predicted future context of the infrastructure 104).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Khanna with the system of Wu and Fusi to calculate a score based on the context of the infrastructure. One having ordinary skill in the art would have been motivated to use Khanna into the system of Wu and Fusi for the purpose of performing intelligent orchestration within a hybrid cloud environment (Khanna paragraph 01). 

As to claims 11, 18 and 25, they are rejected based on the same reason as claim 4.
As to claims 13 and 20, they are rejected based on the same reason as claim 6.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0031711 A1) in view of Fusi (US 2018/0157971 A1) in further view of Magnuson (US 2011/0099158 A1).

As per claim 7, Wu and Fusi do not teach the infrastructure is a heterogenous infrastructure.
However, Magnuson teaches the infrastructure is a heterogenous infrastructure. (Magnuson [0026] For example, the workflow management system may identify the resources, schedules, and contacts included in the change order context identified in operation 220.  The workflow managed in operation 270 may therefore involve the workflow management system communicating information relating to the potential conflicts throughout the information technology infrastructure based on the change order context as appropriate to coordinate processes to resolve the conflicts.  For example, in one implementation, the workflow managed in operation 270 may be communicated to a contact that created the change order to notify the corresponding user of the conflicts, to a change manager responsible for overseeing implementation of planned changes, or another appropriate contact (e.g., the contact may reschedule the change order to resolve a scheduling conflict).  In another example, the workflow managed in operation 270 may automatically control certain resources involved in the change order (e.g., shutting down a resource impacted by the change order and enabling a suitable backup resource during a time period when the change order has been scheduled).

The examiner is interpreting this “heterogenous infrastructure” according to paragraph 105 of the specification which states ([0105] Examples disclosed herein enable the execution of a pipeline and/or workflow in a heterogenous infrastructure that is subject to a context change). No definition is provided. In Magnuson resources can change and are subject to conflicts that have to be resolved.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Magnuson with the system of Wu and Fusi to implement a heterogenous infrastructure. One having ordinary skill in the art would have been motivated to use Magnuson into the system of Wu and Fusi for the purpose of identifying potential conflicts associated with resources and schedules that may be involved in a proposed change to an information technology infrastructure.(Magnuson paragraph 01) 

As to claims 14 and 21, they are rejected based on the same reason as claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20180089591 A1 – discloses a service platform that facilitates artificial intelligence model and data collection and collection may be provided.  Input/output information derived from machine learning models may be obtained via the service platform.  The input/output information may indicate (i) first items provided as input to at least one model of the machine learning models, (ii) first prediction outputs derived from 

US 20200401491 A1 – discloses a system for testing machine learning workflows.  During operation, the system obtains a configuration for a staging test of a machine learning model, wherein the configuration includes a model name for the machine learning model, a duration of the staging test, and a use case associated with the machine learning model.  Next, the system selects a staging test host for the staging test.  The system then deploys the staging test on the staging test host in a staging environment, wherein the deployed staging test executes the machine learning model based on live traffic received from a production environment.  After the staging test has completed, the system outputs a set of metrics representing a system impact of the machine learning model on the staging test host.

US 20190138946 A1 – discloses a system that may automatically generate a predictive machine learning model by automatically performing various processes based on an analysis of the data as well as metadata associated with the data.  The system may accept a selection of data and a prediction field from the data.  The system 

US 20180089592 A1 – discloses a user-selectable/connectable model representations may be provided via a user interface to facilitate artificial intelligence development.  The model representations may comprises first and second machine learning model (ML) representations corresponding to first and second ML models, and non-ML model representations corresponding to non-ML models.  Based on user input indicating selection of the first and second ML model representations and a non-ML model representation corresponding to a non-ML model, at least a portion of a software application may be generated such that the software application comprises (i) an instance of the first ML model, an instance of the second ML model, and an instance of the non-ML model and (ii) an input/output data path between the instance of the first ML model and at least one other instance, the at least one other instance comprising the instance of the second ML model or the instance of the non-ML model. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/          Primary Examiner, Art Unit 2196